                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WISCONSIN

                                Court Minutes and Order

DATE:      October 29, 2020
JUDGE:     Pamela Pepper
CASE NO:   2020-cv-215
CASE NAME: Erin Bauer et al. v. Armslist LLC, et al.
NATURE OF HEARING:       Motion Hearing
APPEARANCES:             Jonathan Lowy – Attorney for the plaintiffs
                         John Kimball – Attorney for the plaintiffs
                         Timothy Moore – Attorney for the defendants
COURTROOM DEPUTY:        Kristine Wrobel
TIME:                    9:33 a.m. – 10:50 a.m.
                  AUDIO OF THIS HEARING AT DKT. NO. 23
      After recounting the facts alleged in the complaint, the court granted
defendant Gibbon’s motion to dismiss for lack of personal jurisdiction (Dkt. No.
5) and provided detailed reasons. The court asked the parties for oral argument
on defendant Armslist’s motion to dismiss for failure to state a claim under
Fed. R. Civ. P. 12(b)(6) (Dkt. No. 7), particularly asking the parties to address
the Wisconsin Supreme Court’s decision in Daniels v. Armslist, 386 Wis.2d 449
(2019) and the choice-of-law question.
      After hearing argument, the court advised the parties that it would
inform them whether to expect a written decision or a date for an oral ruling.
The plaintiffs’ counsel asked whether the court would allow the plaintiffs to
amend the complaint to remedy the personal jurisdiction issues. The court
stated that it would allow the plaintiffs to amend but advised that the plaintiffs
wait to do so until the court had ruled on Armslist’s motion to dismiss.
      The court GRANTS defendant Jonathan Gibbon’s motion to dismiss for
lack of personal jurisdiction. Dkt. No. 5.

      Dated in Milwaukee, Wisconsin this 29th day of October, 2020.
                                               BY THE COURT:


                                               _____________________________
                                               HON. PAMELA PEPPER
                                               Chief United States District Judge




                                           1

         Case 2:20-cv-00215-PP Filed 10/29/20 Page 1 of 1 Document 24
